PER CURIAM.
We reverse the trial court’s order which denied appellants’ motion to vacate the default entered against them.
Appellants’ attorney, Richard H. Perlman, abandoned his clients without notice and vacated his Florida office. Accordingly, service of an amended complaint by appellees upon Perlman at the lawyer’s vacated Florida office and at some California address could not be considered notice to his abandoned clients, whose failure to respond constituted excusable neglect.
There is no issue of appellants’ diligence in seeking to have the default vacated, appellees having stipulated to same.
GUNTHER, C.J., and GLICKSTEIN and WARNER, JJ., concur.